 


114 HR 2954 RH: To designate the Federal building located at 617 Walnut Street in Helena, Arkansas, as the “Jacob Trieber Federal Building, United States Post Office, and United States Court House”.
U.S. House of Representatives
2015-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
House Calendar No. 54
114th CONGRESS 1st Session 
H. R. 2954
[Report No. 114–247] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 7, 2015 
Mr. Crawford (for himself, Mr. Westerman, Mr. Womack, and Mr. Hill) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

September 8, 2015
Additional sponsor: Mr. Cohen


September 8, 2015
Referred to the House Calendar and ordered to be printed

A BILL 
To designate the Federal building located at 617 Walnut Street in Helena, Arkansas, as the Jacob Trieber Federal Building, United States Post Office, and United States Court House. 
 
 
1.Jacob Trieber Federal Building, United States Post Office, and United States Court House 
(a)DesignationThe Federal building located at 617 Walnut Street in Helena, Arkansas, shall be known and designated as the Jacob Trieber Federal Building, United States Post Office, and United States Court House.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in subsection (a) shall be deemed to be a reference to the Jacob Trieber Federal Building, United States Post Office, and United States Court House. 
 

September 8, 2015
Referred to the House Calendar and ordered to be printed
